Citation Nr: 1540254	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-34 417	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for PTSD prior to June 23, 2011, and a rating higher than 70 percent from that date, to include entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 2012.


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and M. V., PhD
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran (appellant) had active service from December 1967 to November 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which entitlement to service connection for PTSD was granted with an initial 30 percent disability rating.  The Veteran's psychiatric disability has since been recharacterization as PTSD to include an adjustment disorder with mixed anxiety and depressed mood.

In August 2011, the Veteran was afforded a hearing before the undersigned in Washington, D.C.  In March 2013, the Board recharacterized the issue on appeal to include entitlement to a TDIU and remanded the case to the RO.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida.

In a June 2015 rating decision, a 70 percent rating for PTSD to include adjustment disorder with mixed anxiety and depressed mood was assigned effective June 23, 2011, with a TDIU effective January 1, 2012.  In a supplemental statement of the case (SSOC) issued on the same date, the RO denied an initial rating higher than 30 percent for PTSD to include adjustment disorder with mixed anxiety and depressed mood prior to June 23, 2011 and denied a rating higher than 70 percent from that date.  The issue on appeal has been recharacterized accordingly.


FINDING OF FACT

On August 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant's attorney indicated in an August 12, 2015 letter that the appellant wished to withdraw his appeal in its entirety as he was satisfied with the June 2015 rating decision and SSOC.  Thus, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. B. FREEMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


